DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the filler cell further includes a dummy gate cutting pattern on an active region separation film extending in the first direction across between the first active region and the second active region” (emphasis added) of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 10, paragraph 29, first line of the page: After “5A”, add “and 5B”.
Page 15, paragraph 47, line 11 from the top of the page: Change “direction” to “direct”.
Page 19, paragraph 59, line 10: Should “first active region 112” instead be “second active region 114”?  Compare with Figure 1.  Also compare with page 20, paragraph 61.
Page 20, paragraph 60, lines 6-7 from the top of the page: Should “first active region 112” instead be “second active region 114”?  Compare with Figure 1.  Also compare with page 20, paragraph 61.
Page 25, paragraph 80, line 6: Change “has” to “have” for subject-verb agreement.
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Independent claims 1, 12, and 16 include references to “(pFET)” and “(nFET)” in the first few lines of each claim, but these terms are not used later in the claim or their dependent claims when the p-type transistor and n-type transistor are referred to.  Typically, the term in parentheses, after being defined, is used later in the claims.  Is it applicants’ intention to use this term later in the claims?  If not, is there are reason why the term is defined?
Claims 2-11, 13-15, and 17-20 are objected to for depending from their respective objected-to claims, claims 1, 12, and 16.
Claim 1, line 13: Add a comma after “filler cell”.
Claims 2-11 are objected to for depending from objected-to claim 1.
Claim 5, line 5: Add a comma after “the dummy gate cutting pattern”.
Claim 8, line 6: Add a comma after “the first dummy gate stack”.
Claims 9-11 are objected to for depending from objected-to claim 8.
Claim 13, line 3: Add a comma after “the filler cell”. 
Claim 14, line 3: Add a comma after “the filler cell”.
Claim 15 is objected to for depending from objected-to claim 14.
Claim 15, line 2: Change “protruding portion” to “portion protruding”.
Claim 15, line 3: Change “protruding portion” to “portion protruding”.
Claim 15, line 5: Delete “protruding”.
Claim 15, line 6: Delete “protruding”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12: This claim defines a first standard cell and then defines a second standard cell “which includes a second p-type transistor and second n-type transistor and is disposed to be adjacent to each other in a first direction….” (emphasis added).  A second standard cell cannot be disposed to be adjacent to “each other” in a first direction—the language does not make sense.  Because the phrasing is confusing, claim 12 is rejected as indefinite.
Claims 13-15 are rejected for depending from rejected base claim 12.
Regarding claim 16: This claim recites that “the filler cell further includes a dummy gate cutting pattern on an active region separation film extending in the first direction across between the first active region and the second active region….” (emphasis added).  The term “across” and the term “between” have conflicting meanings in this context because the active region separation film extends either across or between the first and second active regions, but not both.  Because the language is confusing, claim 16 is rejected as indefinite.
Claims 17-20 are rejected for depending from claim 16.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if the informalities were addressed.
The following is a statement of reasons for the indication of allowable subject matter:
Chen, U.S. Pat. No. 10,276,554, is the closest prior art.  Chen discloses an integrated circuit (100) comprising: a first standard cell (120) including a first p-type transistor (pFET) (132) and a first n-type transistor (nFET) (134); a second standard cell (122) which includes a second p-type transistor (136) and a second n-type transistor (138) and is spaced apart from the first standard cell (120) in a first direction; a filler cell (124) which includes a first dummy gate stack (left 114) and a second dummy gate stack (right 114), the filler cell (124) disposed between the first standard cell (120) and the second standard cell (122), wherein each of the first dummy gate stack (left 114) and the second dummy gate stack (right 114) extends in a second direction different from the first direction; and a cell separation film (unlabeled, but at the boundary of the cell) extending in the first direction along a boundary of the first standard cell (120), a boundary of the filler cell (124) and a boundary of the second standard cell (122), wherein: the filler cell (124) has a one-pitch dimension, the first dummy gate stack (left 114) and the second dummy gate stack (right 114) are spaced the one-pitch dimension apart from each other in the first direction, the first dummy gate stack (left 114) of the filler cell (124) is disposed at a boundary between the first standard cell (120) and the filler cell (124), the second dummy gate stack (right 114) of the filler cell (124) is disposed at a boundary between the second standard cell (122) and the filler cell (124).  Chen does not disclose a power rail extending in the first direction, but this feature is common in the prior art, and the cell separation film would overlap the power rail.  (See Kim, U.S. Pat. Pub. No. 2018/0226336 Figure 1A for an example of an integrated circuit with a standard cell that uses a power rail (PR1, PR2).)  However, a power rail extending in the first direction and connected to the first dummy gate stack and the second dummy gate stack is not disclosed in Chen because the Chen first and second dummy gate stacks are dielectric stacks.  There is no reason to electrically connect the Chen first and second dummy gate stacks to the power rail.  For these reasons, the filler cell would not include a first filler contact connected to the first dummy gate stack, and a second filler contact connected to the second dummy gate stack, and the first filler contact and the second filler contact would not overlap the cell separation film.  Because these features are not present, claim 1 is allowable.
Similarly, for claim 12, Chen discloses an integrated circuit (100) comprising: a first standard cell (120) including a first p-type transistor (pFET) (132) and a first n-type transistor (nFET) (134); a second standard cell (122) which includes a second p-type transistor (136) and second n-type transistor (138) and is disposed to be [spaced apart from the first standard cell (120)] in a first direction; a filler cell (124) which includes a first dummy gate stack (left 114) and a second dummy gate stack (right 114) disposed between the first standard cell (120) and the second standard cell (122), the first dummy gate stack (left 114) and the second dummy gate stack (right 114) extending in a second direction different from the first direction; wherein: the filler cell (124) has a one-pitch dimension, the first dummy gate stack (left 114) and the second dummy gate stack (right 114) are spaced the one-pitch dimension apart from each other in the first direction, the first dummy gate stack (left 114) of the filler cell (124) is disposed at a boundary between the first standard cell (120) and the filler cell (124), the second dummy gate stack (right 114) of the filler cell (124) is disposed at a boundary between the second standard cell (122) and the filler cell (124), the first standard cell (120) includes a first gate stack (112) extending in the second direction, the second standard cell (122) includes a second gate stack (112) extending in the second direction, and a length of each of the first dummy gate stack (left 114) and the second dummy gate stack (right 114) is the same as a length of each of the first gate stack (left 112) and the second gate stack (right 112).  As noted above, Chen does not disclose a power rail extending in the first direction, but this feature is common in the prior art.  (See Kim, U.S. Pat. Pub. No. 2018/0226336 Figure 1A for an example of an integrated circuit with a standard cell that uses a power rail (PR1, PR2).)  However, a power rail extending in the first direction and connected to the first dummy gate stack and the second dummy gate stack is not disclosed because the Chen first and second dummy gate stacks are dielectric stacks.  There is no reason to electrically connect the Chen first and second dummy gate stacks to the power rail.  For these reasons, claim 12 is allowable.  (The differences in gate stack lengths is also not disclosed in Chen but there is no apparently patentable significance to these differing lengths, so these differences would be considered a patentably insignificant variation over the prior art.)
Lastly, for claim 16, Chen discloses an integrated circuit (100) comprising: a first standard cell (120) including a first p-type transistor (pFET) (132) and a first n-type transistor (nFET) (134); a second standard cell (122) which includes a second p-type transistor (136) and a second n-type transistor (138) and is spaced apart from the first standard cell (120) in a first direction; a filler cell (124) which includes a first dummy gate stack (left 114) and a second dummy gate stack (right 114) disposed between the first standard cell (120) and the second standard cell (122), the first dummy gate stack (left 114) and the second dummy gate stack (right 114) extending in a second direction different from the first direction; wherein: the filler cell (124) has a one-pitch dimension, the first dummy gate stack (left 114) and the second dummy gate stack (right 114) are spaced the one-pitch dimension apart from each other in the first direction, the first dummy gate stack (left 114) of the filler cell (124) is disposed at a boundary between the first standard cell (120) and the filler cell (124), the second dummy gate stack (right 114) of the filler cell (124) is disposed at a boundary between the second standard cell (122) and the filler cell (124), the first p-type transistor (132) and the second p-type transistor (136) are formed on a first active region (upper 106), the first n-type transistor (134) and the second n-type transistor (138) are formed on a second active region (lower 106).  Chen does not disclose a first filler contact connected to the first dummy gate stack, and a second filler contact connected to the second dummy gate stack, and a power rail extending in the first direction and connected to the first dummy gate stack via the first filler contact and the second dummy gate stack via the second filler contact.  Thus, Chen does not disclose any further details relating to the filler contacts. Chen also does not disclose that the filler cell further includes a dummy gate cutting pattern on an active region separation film extending in the first direction across between the first active region and the second active region, the first dummy gate stack includes a first portion and a second portion separated by the dummy gate cutting pattern, and the second dummy gate stack includes a first portion and a second portion separated by the dummy gate cutting pattern.  As noted above, while Chen does not disclose a power rail extending in the first direction, this feature is common in the prior art.  (See Kim, U.S. Pat. Pub. No. 2018/0226336 Figure 1A for an example of an integrated circuit with a standard cell that uses a power rail (PR1, PR2).)  However, a power rail extending in the first direction and connected to the first dummy gate stack and the second dummy gate stack is not disclosed nor would be obvious over the prior art because the Chen first and second dummy gate stacks are dielectric stacks.  There is no reason to electrically connect the Chen first and second dummy gate stacks to the power rail.  For these reasons, claim 16 is allowable.  
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a power rail extending in the first direction and connected to the first dummy gate stack and the second dummy gate stack; and a cell separation film extending in the first direction along a boundary of the first standard cell, a boundary of the filler cell and a boundary of the second standard cell, and overlapping the power rail, wherein: the filler cell has a one-pitch dimension, the first dummy gate stack and the second dummy gate stack are spaced the one-pitch dimension apart from each other in the first direction, the first dummy gate stack of the filler cell is disposed at a boundary between the first standard cell and the filler cell, the second dummy gate stack of the filler cell is disposed at a boundary between the second standard cell and the filler cell, the filler cell includes a first filler contact connected to the first dummy gate stack, and a second filler contact connected to the second dummy gate stack, and the first filler contact and the second filler contact overlap the cell separation film”, in combination with the remaining limitations of the claim.
With regard to claims 2-11: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 12: The claim has been found allowable because the prior art of record does not disclose “a power rail extending in the first direction and connected to the first dummy gate stack and the second dummy gate stack, wherein: the filler cell has a one-pitch dimension, the first dummy gate stack and the second dummy gate stack are spaced the one-pitch dimension apart from each other in the first direction, the first dummy gate stack of the filler cell is disposed at a boundary between the first standard cell and the filler cell, the second dummy gate stack of the filler cell is disposed at a boundary between the second standard cell and the filler cell, the first standard cell includes a first gate stack extending in the second direction, the second standard cell includes a second gate stack extending in the second direction, and a length of each of the first dummy gate stack and the second dummy gate stack is greater than a length of each of the first gate stack and the second gate stack”, in combination with the remaining limitations of the claim.
With regard to claims 13-15: The claims have been found allowable due to their dependency from claim 12 above.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “a power rail extending in the first direction and connected to the first dummy gate stack via the first filler contact and the second dummy gate stack via the second filler contact, wherein: the filler cell has a one-pitch dimension, the first dummy gate stack and the second dummy gate stack are spaced the one-pitch dimension apart from each other in the first direction, the first dummy gate stack of the filler cell is disposed at a boundary between the first standard cell and the filler cell, the second dummy gate stack of the filler cell is disposed at a boundary between the second standard cell and the filler cell, the first p-type transistor and the second p-type transistor are formed on a first active region, the first n-type transistor and the second n-type transistor are formed on a second active region, the filler cell further includes a dummy gate cutting pattern on an active region separation film extending in the first direction … between the first active region and the second active region, the first dummy gate stack includes a first portion and a second portion separated by the dummy gate cutting pattern, the second dummy gate stack includes a first portion and a second portion separated by the dummy gate cutting pattern, the first filler contact includes a first upper filler contact connected to the first portion of the first dummy gate stack, and a first lower filler contact connected to the second portion of the first dummy gate stack, the second filler contact includes a second upper filler contact connected to the first portion of the second dummy gate stack, and a second lower filler contact connected to the second portion of the second dummy gate stack, and the first upper filler contact, the first lower filler contact, the second upper filler contact, and the second lower filler contact overlap a cell separation film extending in the first direction along a boundary of the first standard cell, a boundary of the filler cell, and a boundary of the second standard cell”, in combination with the remaining limitations of the claim.
With regard to claims 17-20: The claims have been found allowable due to their dependency from claim 16 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897